UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
PATRICIA HAMILTON,
                                   Plaintiff,

                 -against-                                                                  JUDGMENT


FRANK DEGENNARO and THE NEW YORK
CITY DEPARTMENT OF EDUCATION,

                                    Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated November 25, 2019, Defendants' motion for

summary judgment is granted; accordingly, this case is closed.


Dated: New York, New York
       November 26, 2019




                                                                   B




                                                               ,i:''" ':r, ., . ._, . .., ...                             '\':\S=·D                       /ef:?
                                                               f   I   '   •'
                                                                                •
                                                                                    :
                                                                                    L
                                                                                        "   •
                                                                                                ,
                                                                                                    ,
                                                                                                    · -
                                                                                                          l
                                                                                                              .
                                                                                                                  ,
                                                                                                                  •   •   •   "
                                                                                                                                  ..,,
                                                                                                                                  ?1
                                                                                                                                         ,., /
                                                                                                                                         Gu.
                                                                                                                                                 ..,-
                                                                                                                                                 &,CJ /    j
